Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 6 are allowable because the prior art fail to show or render obvious to teach the claim limitation “generate instructions for the transceiver to communicate a time division duplex (TDD) subframe during a single transmission time interval (TTI), wherein the TDD subframe includes: control information in a control portion of the TDD subframe, mission critical (MiCr) data in a data portion of the TDD subframe, and acknowledgement information in a feedback portion of the TDD subframe, the acknowledgement information corresponding to the MiCr data.”

The information disclosure statement (IDS) submitted on 01/07/2021 is considered, and the prior art fail to teach or render obvious the claim limitation cited above.

Therefore, claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468